Exhibit 10.1 CONTINGENT VALUE RIGHTS AGREEMENT THIS CONTINGENT VALUE RIGHTS AGREEMENT , dated as of September 7, 2011 (this “ Agreement ”), is entered into by Green Bankshares, Inc. , a corporation organized under the laws of the State of Tennessee (the “ Company ”) for the benefit of the Holders (as defined herein). RECITALS: WHEREAS, North American Financial Holdings, Inc. (“ Purchaser ”), the Company and GreenBank, a Tennessee state-chartered banking corporation and a banking subsidiary of the Company (the “ Bank ”), have entered into an Investment Agreement dated as of May 5, 2011 (the “ Investment Agreement ”), pursuant to which the Company intends to issue and sell to Purchaser, and Purchaser intends to purchase from the Company, as an investment in the Company, 119,900,000 shares of common stock, par value $0.01 per share, of the Company (the “ Common Stock ”) at a purchase price of $1.81 per share on the terms and conditions described in the Investment Agreement. WHEREAS, as a condition to the Closing of the Investment Agreement, the Company agreed to issue contingent value rights to its shareholders, as described herein. WHEREAS, the Company has done all things necessary to make the contingent value rights, when issued pursuant to the Investment Agreement and hereunder, the valid obligations of the Company and to make this Agreement a valid and binding agreement of the Company, in accordance with its terms. NOW, THEREFORE, for and in consideration of the premises and the consummation of the transactions referred to above, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders (as hereinafter defined), as follows: ARTICLE I DEFINITIONS Section 1.1 Definitions. (a) For all purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires: (i) the terms defined in this Article have the meanings assigned to them in this Article; (ii) all accounting terms used herein and not expressly defined herein shall have the meanings assigned to such terms in accordance with U.S. generally accepted accounting principles, as in effect on the date hereof; (iii) the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision; (iv) unless the context otherwise requires, words describing the singular number shall include the plural and vice versa, words denoting any gender shall include all genders; and (v) all references to “including” shall be deemed to mean including without limitation. (b) The following terms shall have the meanings ascribed to them as follows: “ Agreement ” has the meaning set forth in the first paragraph of this agreement. “ Bank ” has the meaning set forth in the first recital. “ Board Resolution ” means a copy of a resolution certified by the secretary or an assistant secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification. “ Business Day ” means any day except Saturday, Sunday and any day that shall be a legal holiday or a day on which banking institutions in the State of New York or in the State of Tennessee generally are authorized or required by law or other governmental action to close. “ Change of Control ” means the consummation of any transaction resulting in the holders of the equity interests of the Parent immediately prior to such transaction owning, directly or indirectly, less than 50% of the equity interests of the Parent immediately following such transaction. For purposes of the preceding sentence, the “ Parent ” shall mean the ultimate Person or Group that together with their affiliates, directly or indirectly owns or controls, by share ownership, contract or otherwise, a majority of the equity interests of the Company. “ Code ” means the U.S. Internal Revenue Code of 1986, as amended and the Treasury Regulations promulgated thereunder. “ Common Stock ” has the meaning set forth in the first recital. “ Company ” has the meaning set forth in the first paragraph of this Agreement. “ Credit Losses ” means the charge-offs occurring after May 5, 2011 with respect to any loans outstanding as of May 5, 2011 as set forth on Schedule 1 to this Agreement for the period commencing on May 5, 2011 and ending on the Maturity Date less any recoveries in respect of such charge-offs. “ CVRs ” means the contingent value rights issued by the Company pursuant to the Investment Agreement and this Agreement. “ Exchange Act ” means the Securities Exchange Act of 1934, as amended. “ Group ” has the meaning assigned to such term in Section 13(d)(3) of the Exchange Act. “ Holder ” means a Person in whose name a CVR is registered in the CVR Register. - 2 - “Investment Agreement” has the meaning set forth in the first recital. “Loan Portfolio Committee” means the Loan Portfolio Committee of the Bank, established pursuant to Section 4.1(c) of the Investment Agreement and any successor or replacement committee. “Loss Shortfall” has the meaning set forth in Section 2.4. “Maturity Date” means September 7, 2016. “Maximum Payment Amount” means an amount equal to $0.75 per CVR, payable in cash. “Paying Agent” has the meaning set forth in Section “Payment Amount” has the meaning set forth in Section 2.4. “Payment Certificate” has the meaning set forth in Section 2.4. “Payment Date” means the date that a Payment Amount is paid by the Company to the Holders, which date shall be established pursuant to Section 2.4. “Permitted Transfer” means any transfer of a CVR held by a natural person upon the death of such Holder by will or the laws of descent or distribution, in which case the designee, legal representative, legatee, successor trustee of such Holder’s inter vivos trust or the person who acquired the right to the CVR by reason of such death shall succeed to such Holder’s rights with respect to the CVR. “Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act. “Purchaser” has the meaning set forth in the first recital. “Redemption Date” means the date that the Redemption Price is paid by the Company to the Holders, which date shall be established pursuant to Section 2.5. “Redemption Price” has the meaning set forth in Section 2.5. “Registrar” shall have the meaning set forth in
